Opinion’by
Mr. Chiee Justice Stebbett,
In disposing of interlocutory decrees such as this, we deem it better, as a general rule, not to express any opinion as to the merits of the controversy, for the reason that the facts, as they may be developed hereafter, are not fully before us; and any premature expression of opinion, on questions that appear to be involved, might prove to be misleading in further proceedings, if any should be had, before a master or on- final hearing in the court below. This case cannot be regarded as an exception to the rule. '
The only question now presented for our consideration is, whether the preliminary injunction complained of should have been continued. Upon due consideration of the injunction affidavits and proofs on which the learned court appears to have acted in making the decree, we think there was error in doing so.
Decree reversed and preliminary injunction dissolved, at ap pellee’s cost.